DAYTON, J. (dissenting).
The respondent in his brief states:
“Its [defendant’s] only witness was the driver, O’Connor, whose testimony will be found at pages 80-99, stenographer’s minutes. His testimony was in direct conflict with that given by plaintiff’s driver.”
This statement is fully borne out by the record. A digest of Duffin’s evidence is that he saw defendant’s truck coming through Washington street at a pretty stiff trot. “He made a short turn, got round my pole, and his front wheel struck the horse on left-hand forward foot. I ran after him, and said: .‘You had better come back. You’ve hurt my horse.’ He said: T have to hurry up’—but came back with me, and said he was sorry it happened. I did not tell him not to report the accident. I was positive he would know enough to stop his truck.” O’Connor, defendant’s driver, said his horses were drawing a heavy load, and going slowly, about three miles an hour. He pushed past plaintiff’s truck, and did not know an accident occurred until he was a block away. Duffin was going along Albany street on a trot. The first thing O’Connor knew he felt a jolt. He kept on, and Duffin came up, saying: “Did you see what you done?” O’Connor replied: “I didn’t do anything. You ran into me.” O’Connor went back with Duffin, who said to O’Connor: “You don’t need to make any report about it.” So O’Connor made no report. O’Connor further said: “He ran into me, his hind wheel hitting something. I deny that my horse pulled his pole round.” Duffin was recalled, and specifically denied O’Connor’s testimony categorically.
The character of neither of these witnesses was attacked. There was no corroborating witness for either side. The story of O’Connor seems as probable as does that of Duffin. One is as credible as the other. It would seem to follow that plaintiff failed to establish a cause of action by a preponderance of evidence, and that a new trial should be had. Losee v. Morey, 57 Barb. 561; McManus v. Davitt, 94 App. Div. 481, 88 N. Y. Supp. 55; Lummas v. Van Dyke, 17 App. Div. 631, 45 N. Y. Supp. 489 ; Syms v. Vyse, 2 N. Y. St. Rep. 106; Raines v. Totman, 64 How. Prac. 493; Re Whittaker, 63 App. Div. 444, 71 N. Y. Supp. 497, citing Losee v. Morey, supra; 17 Cyc. pp. 765, 766.
The judgment should be reversed, and a new trial ordered, with costs to appellant to abide the event.